Title: From Thomas Jefferson to Joseph Priestley, 24 April 1803
From: Jefferson, Thomas
To: Priestley, Joseph


          
            Dear Sir
            Washington Apr. 24. 1803.
          
          I have heard that you have left Philadelphia, and altho’ it was not said for what place, yet I presume for Northumberland, and consequently that we are not to have the pleasure of seeing you here. I am almost persuaded that were you to try the difference between 41.° and 38.° of latitude you would find the genial effects of the latter towards that happiness which arises from sensation, and which produces that which is moral also, so superior to what it is in the former, as to court you to a Southern residence, & to surmount all the obstacles opposed to it. I confess I concur with my friend mr Rittenhouse in wondering that men should ever settle in a Northern climate, as long as there is room for them in a Southern one. but of all things, I have been the most astonished at the location our friend, mr B. Vaughan made of himself; because I consider man not only as an animal of a warm climate, but as social also, meaning by society that which is assorted to his own mind.
          In my letter of Apr. 9. I gave you the substance of a view I had taken of the morality taught by the antient philosophers & by Jesus. the subject being in my mind, I committed to writing a syllabus of it, as I would treat it had I time or information sufficient, and sent it to Dr. Rush in performance of the promise I had formerly made him. tho’ this differs no otherwise from my letter to you than in being more full & formal, yet I send you a copy of it. there is a point or two in which you & I probably differ. but the wonder would be that any two persons should see in the same point of view all the parts of an extensive subject. I did not know that any comparative view of these schemes of morality had been taken till I saw your tract on Socrates & Jesus, & learnt from that that a mr Toulmin had written a dissertation in the same way. but I am sure he has left enough of the field to employ your pen advantageously. Accept my sincere prayers for your health and life, and assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        